Exhibit 10.69

EVERTEC, INC.

2013 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made as of this
15th day of October, 2014 (the “Date of Grant”), by and between EVERTEC, Inc.
(the “Company”) and the person whose signature, name and title appear in the
signature block hereof (the “Participant”). Defined terms used but not otherwise
defined herein will have the meanings attributed to them in the Plan (defined
below) and the Participant’s employment agreement dated as of October 13, 2014
(the “Employment Agreement”).

W I T N E S S E T H

WHEREAS, the Company maintains the EVERTEC, Inc. 2013 Equity Incentive Plan (the
“Plan”);

WHEREAS, Section 9 of the Plan authorizes the grant (the “Award”) of restricted
stock units (“RSUs”) with respect to the common stock, par value $0.01 per
share, of the Company (“Common Stock”); and

WHEREAS, in connection with the Participant’s service as an employee of the
Company or any of its affiliates and subsidiaries (the “Employment”), the
Company desires to grant RSUs to the Participant, subject to the terms and
conditions of the Plan and this Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and for other good and valuable consideration, the parties agree as
follows:

 

1. Grant of RSUs.

 

  (a) In consideration of the Employment, the Company will grant to the
Participant 9,561 RSUs.

 

  (b) Each RSU represents the unfunded and unsecured promise of the Company to
deliver to the Participant one share of Common Stock on the Settlement Date (as
defined in Section 6 hereof), subject to the discretion of the Company to settle
the Award on a cash basis. The Award granted hereunder shall be null and void
unless the Participant accepts this Agreement by executing it in the appropriate
signature block provided and promptly returning it to the Company.

 

  (c) The RSUs shall be credited to a separate account maintained for the
Participant on the books of the Company (the “Account”). All amounts credited to
the Account under this Agreement shall continue for all purposes to be part of
the general assets of the Company. The Participant’s interest in the Account
shall make the Participant only a general, unsecured creditor of the Company.

 

2. Purchase Price. The purchase price of the RSUs shall be deemed to be zero
U.S. dollars ($0) per share.

 

3. Vesting. The RSUs shall vest and become non-forfeitable in three
(3) substantially equal installments on each of the first three
(3) anniversaries of the Date of Grant (each such date, a “Vesting Date”),
provided that the Participant is actively carrying out his duties in connection
with the Employment at all times from the Date of Grant through each respective
Vesting Date.

 

4. Termination. For purposes of this Section 4, “Termination Date” is the date
the Participant’s Employment is terminated under the circumstances set forth in
(a) or (b) below.

 

  (a) In the event the Employment is terminated (i) by the Company without
Cause; (ii) by the Participant for Good Reason; or (iii) due to the
Participant’s death or Disability, any of the RSUs that have not become vested
as of the Termination Date shall automatically vest.



--------------------------------------------------------------------------------

  (b) In the event the Employment is terminated (i) by the Company for Cause; or
(ii) by the Participant without Good Reason, any of the RSUs that have not
become vested as of the Termination Date shall automatically be forfeited.

 

5. Dividend Equivalents. If the Company pays an ordinary cash dividend on its
outstanding Common Stock at any time between the Date of Grant and the Vesting
Date — provided that the Record Date (which means the date on which stockholders
of record are determined for purposes of paying a cash dividend on issued and
outstanding shares of Common Stock) for any such dividend falls after the Date
of Grant — the Participant shall receive a lump sum cash payment on the
Settlement Date (as defined in Section 6 below) equal to the aggregate amount of
the cash dividends paid by the Company on a single share of Common Stock
multiplied by the number of RSUs that are settled on the Settlement Date (the
“Dividend Payment”).

 

6. Settlement. Within sixty (60) days following the Vesting Date or the day any
RSUs are automatically vested in accordance with the terms and conditions of
this Agreement (the “Settlement Date”):

 

  (a) The RSUs shall cease to be credited to the Account;

 

  (b) The Company shall, in its discretion, either (i) issue and deliver to the
Participant one share of Common Stock for each vested RSU (the “RSU Shares”) and
enter the Participant’s name as a shareholder of record or beneficial owner with
respect to the RSU Shares on the books of the Company, or (ii) settle the Award
on a cash basis; and

 

  (c) The Company shall calculate the Dividend Payment.

 

7. Taxes.

 

  (a) Unless otherwise required by applicable law, on the Settlement Date the
Participant shall recognize taxable income with respect to the RSU Shares and
the Dividend Payment, and the Company shall report such income to the
appropriate taxing authorities as it determines to be necessary and appropriate.
The Participant shall be responsible for payment of any taxes due in respect of
the RSU Shares and the Dividend Payment. For purposes hereof, unless otherwise
required by applicable law, the RSU Shares shall be valued at Fair Market Value.

 

  (b) Unless otherwise required by applicable law, the Company shall not
withhold taxes in respect of the RSU Shares and the Dividend Payment. If the
Company determines that withholding is required by applicable law, the following
provisions shall apply:

 

  (i) As a condition precedent to the delivery of any RSU Shares and the payment
of any Dividend Payment to the Participant, the Participant shall, upon the
Company’s request, pay to the Company through any of the methods set forth in
(ii) below, such amount as the Company may require under all applicable federal,
state, local or other laws or regulations, to withhold and pay over as income or
other withholding taxes (a “Tax Payment”) with respect to the RSU Shares and the
Dividend Payment.

 

  (ii) The Participant may elect, subject to the Company’s approval, to satisfy
his or her obligation to advance the Tax Payment by any of the following means:
(A) a cash payment to the Company; (B) authorizing the Company to withhold from
the RSU Shares otherwise to be delivered to the Participant, a number of whole
shares of Common Stock having a Fair Market Value equal to the Tax Payment; or
(C) any combination of (A) and (B).

 

  (iii) In the event that the Company determines that a Tax Payment is required
and the Participant fails to advance the Tax Payment after so requested by the
Company, the Company may, in its discretion, deduct any Tax Payments from any
amount then or thereafter payable by the Company to the Participant and take
such other action as deemed necessary to satisfy all obligations for the Tax
Payment (including reducing the number of RSU Shares delivered on the Settlement
Date).

 

2



--------------------------------------------------------------------------------

8. Restrictions. RSU Shares that are issued in connection with a particular
Vesting Date may only be sold, pledged, transferred or otherwise disposed of,
whether with or without consideration and whether voluntarily or involuntarily
or by operation of law, in accordance with the Company’s Stock Ownership
Guidelines and the Company’s Insider Trading Policy and Procedures as in effect
from time to time (or by will or the laws of descent and distribution or as
otherwise permitted by the Committee). The RSUs granted hereunder may not be
subject to lien, garnishment, attachment or other legal process and may not be
transferred except to the extent permitted by the Plan. The Participant agrees
to execute any documents the Company may require to effect these restrictions.

 

9. Compliance with Laws and Regulations. The issuance, delivery and transfer of
RSU Shares shall be subject to compliance by the Company and the Participant
with all applicable requirements of securities laws and with all applicable
requirements of any stock exchange on which the Company’s Common Stock may be
listed at the time of such issuance, delivery or transfer. If in order to issue
and deliver the RSU Shares it is required or desirable to (a) list, register or
qualify the RSU Shares upon any securities exchange or under any law;
(b) receive the consent or approval of any governmental body; and/or (c) take
any other action as a condition of, or in connection with, the vesting of the
RSUs or delivery of the RSU Shares hereunder, the RSUs shall not vest nor will
the RSU Shares be delivered unless such listing, registration, qualification,
consent, approval or action shall have been effected, obtained or taken, free of
any conditions not approved by the Company (which approval will not be
unreasonably withheld). The Company agrees to use commercially reasonable
efforts to effect, obtain or take any such listing, registration, qualification,
consent, approval or action.

 

10. Rights as Stockholder. Upon and following the Settlement Date, the
Participant shall be the record or beneficial owner of the RSU Shares unless and
until such shares are sold or otherwise disposed of, and, if a record owner,
shall be entitled to all rights of a stockholder of the Company (including
voting rights). The Participant acknowledges and agrees that prior to the
Settlement Date, the Participant shall not be deemed for any purpose to be the
owner of the shares of Common Stock underlying the RSUs and shall not have any
rights of a stockholder as a result of receiving the Award under this Agreement
other than with respect to the Participant’s right to receive payment pursuant
to Section 5. The Participant acknowledges and agrees that, with respect to each
RSU credited to the Account, the Participant shall have no voting rights with
respect to the Company unless and until such RSU is settled in RSU Shares
pursuant to Section 6 hereof.

 

11. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the Commonwealth of Puerto Rico applicable to
contracts to be performed therein.

 

12. Notice. Every notice or other communication relating to this Agreement shall
be made in writing either (a) by personal delivery to the party entitled
thereto, (b) by facsimile with confirmation of receipt, (c) by certified mail to
the last known address of the party entitled thereto, (d) by email, or (e) by
express courier service. The notice, request or other communication shall be
deemed to be received upon personal delivery, upon confirmation of receipt or
upon receipt by the party entitled thereto if by certified mail or express
courier service; provided, however, that if a notice, request or other
communication is not received during regular business hours, it shall be deemed
to be received on the next succeeding business day of the Company.

 

13.

Section 409A. Notwithstanding anything herein to the contrary, this Agreement is
intended to be interpreted and applied so that the payments and benefits set
forth herein either shall either be exempt from the requirements of Section 409A
of the Code, or shall comply with the requirements of Section 409A of the Code,
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from or in compliance with Section 409A of the Code. If
the Participant notifies the Company (with specificity as to the reason
therefor) that the Participant believes that any provision of this Agreement
would cause the Participant to incur any additional tax or interest under
Section 409A of the Code or the Company independently makes such determination,
the Company shall, after consulting with the Participant, reform such provision
(or award of compensation or benefit) to attempt to comply with or be exempt
from Section 409A of the Code through good faith modifications to the minimum
extent reasonably appropriate. To the extent that any provision hereof is
modified in order to comply with Section 409A of

 

3



--------------------------------------------------------------------------------

  the Code, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to Participant and the Company without violating the provisions of
Section 409A of the Code. Notwithstanding the foregoing, none of the Company,
its Affiliates, officers, directors, employees, or agents guarantees that this
Agreement complies with, or is exempt from, the requirements of Section 409A of
the Code and none of the foregoing shall have any liability for the failure of
this Agreement to comply with, or be exempt from, such requirements.

 

14. Severability. If any one or more of the provisions contained in this
Agreement should be found invalid, illegal, inoperative or unenforceable in any
respect, the validity, legality, and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby. Any
illegal or unenforceable term shall be deemed to be void and of no force and
effect only to the minimum extent necessary to bring such term within the
provisions of applicable law and such term, as so modified, and the balance of
this Agreement shall then be fully enforceable.

 

15. Entire Agreement. This Agreement, the Plan and the Employment Agreement
(solely with respect to the defined terms contained therein and used herein)
contain the entire agreement between the parties hereto with respect to the
subject matter contained herein and supersede all prior communications,
representations and negotiations in respect thereto. No change, modification or
waiver of any provision of this Agreement shall be valid unless in writing and
signed by the parties hereto.

 

16. Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon the death of the Participant, acquire any rights hereunder in accordance
with this Agreement or the Plan.

 

17. Interpretation. The terms and provisions of the Plan are incorporated herein
by reference, and the Participant hereby acknowledges receiving a copy of the
Plan. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Agreement, the Plan shall
govern and control. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Compensation
Committee of the Board of Directors of the Company, the resolution of which
shall be final and binding on the Company and the Participant. Should a party be
required to perform or refrain from performing any action on a particular day
during the term of this Agreement and such day falls on day that is not a
trading day for the New York Stock Exchange, the day to perform or refrain from
performing will be the next full trading day following the day on which the
party was originally required to perform or refrain from performing the required
action.

 

18. Counterparts. This Agreement may be signed in counterparts, each of which
shall be deemed an original and both of which together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the Date
of Grant set forth above.

 

EVERTEC, INC.       THE PARTICIPANT   

 

     

 

  

Name:

Title:

  

Peter Harrington

President and Chief Executive Officer

     

Name:

Title:

  

Alan I. Cohen

Executive Vice President

  

 

4